 

Exhibit 10.16

 

EMPLOYMENT AGREEMENT

 

This Agreement is made this 15th day of July, 2011.

 

Between

  

DARIN SILVERNAGLE

 

(the “Executive”)

and

  

SOUTH AMERICAN EXPLORATION LLC

 

(the “Corporation”)

 

WHEREAS the Corporation wishes to engage the services of the Executive and the
Executive wishes to provide such services to the Corporation.

 

AND WHEREAS the Corporation and the Executive have agreed that the employment of
the Executive by the Corporation will be in accordance with the terms of this
Agreement;

 

NOW THEREFORE this Agreement witnesseth that in consideration of the payments
and mutual covenants contained herein, the receipt and sufficiency of which is
hereby acknowledged, the Parties agree as follows:

 

Article 1

Definitions

 

1.1Definitions

 

In this Agreement, unless there is something in the subject matter or context
inconsistent therewith:

 



(a) "Base Salary" has the meaning given to such term in Section 4.1;     (b)
“Business” means the business carried on by the Corporation;     (c) “Cause” has
the meaning given to such term in Section 7.5;     (d) “Change of Control”
means:       (1) The sale of the Corporation; or the sale, lease or transfer of
all or         (2) substantially all of the assets of the Corporation; or the
resignation or or         (3) removal of the majority of the Board of Directors
for any reason within a 6-month time period;

 





 

 

 

(4)any determination by the majority of incumbent directors of the Corporation
that a Change of Control has occurred or is about to occur and any such
determination shall be binding and conclusive for all;

 

(e)“Compensation” means the salary and all benefits which the Executive is
receiving or entitled to, including but not limited to salary, variable pay,
professional membership or association fees, pension and/or retirement benefits,
car allowances, business related expenses, medical plan benefits, vacation pay
and any insurance premiums paid by the Corporation for the Executive as
contemplated by Article 4 of the Agreement.

 

(f)“Constructive Dismissal” means any circumstance that would amount to
constructive dismissal at common law and includes, without limiting the
generality of the foregoing, one or more of the following changes in the
circumstances of the Executive’s employment:

 

(i)A material reduction or diminution of the position or level of authority,
responsibility or reporting relationship of the Executive; or

 

(ii)A material reduction in the scope of operations of the Corporation or any
other circumstance that results in a material negative change to the role and
responsibilities of the Executive; or

 

(iii)A reduction in the Executive’s year-over-year total annual compensation
including base salary, variable pay plan target level, benefits, plans and
vacation; or

 

(iv)A unilateral elimination by the Corporation of the Corporation’s variable
pay or other incentive plans; or

 

(v)A requirement to relocate to another city.

 

Article 2

Term

2.1Term

 

The term of this Agreement shall be effective upon signing and the Executive’s
employment shall continue until terminated in accordance with Article 7 of this
Agreement.

 

Article 3

Scope of Work

3.1Title and Offices

 

The Corporation agrees to employ the Executive as Executive Vice President of
Technology of the Corporation and the Executive accepts such employment on and
subject to the terms of this Agreement. The Executive shall, in carrying out his
obligations under this Agreement, report directly to the Corporation’s Board
Chair or designate. This position is based in Calgary, Alberta.

 



2

 

 

The Executive further acknowledges that he is bound to follow the policies and
procedures established by the Corporation, from time to time.

 

3.2Duties of the Executive

 

The Executive agrees that he will loyally and conscientiously perform his duties
and obligations to the best of his ability.

 

The Executive agrees to devote all of his work time, attention and energy to his
duties as EVP of Technology of the Corporation and in addition shall do such
other duties as may be assigned to him from time to time. The Corporation shall
have the power to direct, control and supervise the Executive’s duties and the
manner of and time for performing said duties.

 

The Executive specifically agrees to place the duties imposed by this Agreement
above all other activities, and will abandon or curtail outside activities if so
directed by the Corporation if, in its opinion, there exists a conflict or other
reasonable grounds for abandoning or curtailing such activities.

 

The Executive agrees that during the term of his employment with the Corporation
he will promptly and fully disclose to the Corporation any business opportunity
coming to the Executive’s attention or conceived or developed in whole or in
part by the Executive, which relates to the Corporation’s business and will not
exploit such business opportunities for his own gain or that of any person or
entity other than the Corporation.

 

3.4Hours of Work

 

The Executive acknowledges and agrees that he may, from time to time, work hours
and days outside of normal business hours and at locations other than the
Corporation’s offices, as determined by the Corporation’s needs.

 

3.5Injunctive Relief

 

The Executive hereby represents that the services to be performed by him under
the terms of this Agreement are of special value, loss of which cannot be
reasonably or adequately compensated in damages in an action at law. The
Executive, therefore expressly agrees that the Corporation, in addition to any
other rights or remedies which the Corporation may possess, shall be entitled to
injunctive and other equitable relief to prevent a breach of this Agreement by
the Executive.

 

3.6Prior Employment

 

The Executive represents and warrants to the Corporation that he is not a party
to any employment contract, non-competition agreement, or any other agreement
which would prevent him from entering into and fulfilling his duties under this
Agreement. The execution of this Agreement does not, the fulfillment of or
compliance with the terms and provisions hereof will not, and the consummation
of the employment relationship contemplated hereby will not result in a breach,
default or event of default under any contract to which the Executive is
subject. The Executive represents and warrants to the Corporation that he will
not, in any case, use trade secrets or confidential information of his prior
employers in carrying out his duties to the Corporation.

 



3

 

 

It is the Corporation’s expectation that its goals pertaining to business
strategies, reputation, methods, policies and procedure are unique to the
Corporation. To insure the integrity of these goals, the Corporation and the
Executive agree that any trade secrets or confidential information that has been
provided to the Executive by a previous employer will not be used for the
Company’s benefit during the execution of the Executive’s duties during the term
of his employment.

 

The Corporation agrees to indemnify, hold harmless and defend the Executive
against any and all claims by the Executive’s prior employers provided that the
Executive has not knowingly created any breach of an agreement which he may be
bound by as a result of the prior employment.

 

Article 4

Compensation

 

4.1Base Salary

 

The Corporation shall pay the Executive a Base Salary of $237,750.00 per year,
less applicable deductions. The Executive’s salary shall be payable in monthly
instalments in a manner consistent with the Corporation’s accounting practices,
or at such other times as the Corporation and the Executive may from time to
time agree. Annual range adjustments to management salaries will be applied to
the Executive’s salary. The Board of Directors of the Corporation may choose at
any time, in their sole discretion, to grant an additional increase in base
salary based on merit.

 

4.2Variable Pay

 

The Executive shall be entitled to receive variable pay of 40% of Base Salary in
accordance with the Corporation’s performance and the Executive’s individual
goals as agreed to by the Corporation and the Executive from time to time.
Presently, the Executive’s variable pay will be tied to the following criteria:

 

a)The Executive’s individual goals, as defined by the Corporation, will comprise
20% of the bonus;

 

b)Corporate HSE goals will comprise 30% of the bonus;

 

c)Corporate fiscal performance will comprise 50% of the bonus. The fiscal
performance will be based on the Corporation’s annual forecast targets.

 

4.3Preferred Profit Sharing Plan

 

The Executive shall be entitled to participate in the Corporation’s preferred
profit sharing plan which will include a SAE “Phantom” shares distribution equal
to $400,000.00 upon joining the Corporation. The per share value is based on the
current valuation of the Corporation as of 12/31/2010. These shares carry a 4%
annual coupon (additional PSU’s) and will convert to the share value equal to
the most recent valuation in the event of a purchase or public offering. In the
event of termination the Corporation will retain the first right of refusal to
purchase the Executive’s shares. The PSU plan will be available for review prior
to June 30, 2011.

 



4

 

 

4.4Vacation

 

The Executive shall be entitled to 5 weeks of paid vacation per year.

 

4.5Expenses

 

The Corporation shall pay or reimburse the Executive for all reasonable,
approved and documented business expenses incurred on behalf of the Corporation
or in carrying out the Executive’s duties in accordance with Corporation
policies in effect from time to time.

 

4.6Vehicle Allowance

 

The Corporation shall provide the Executive with an annual vehicle allowance of
$700.00 per month and a fuel allowance of $300.00 per month.

 

4.7Benefits

 

The Executive shall be entitled to participate in the Corporation’s supported
group insurance and benefit plan. The Corporation reserves the right to modify
the plan, including adjustments in coverage, from time to time.

 

4.8Retirement Plan

 

The Corporation shall contribute an additional 10% of the Executive’s base
annual salary set forth in section 4.1 above to the Corporation’s retirement
plan.

 

4.9Signing Compensation

 

The Corporation shall provide the Executive with additional compensation of
$75,000.00 as a signing bonus with the Corporation. This compensation is payable
under the following terms:

 

a)$25,000.00 due at dated execution of this contract.

 

b)$25,000.00 due 30 days from dated execution of this contract.

 

c)$25,000.00 due 60 days from dated execution of this contract.

 

 

5

 

 

Article 5

Change of Control

 

5.1Change of Control

 

In the event a Change of Control occurs and in the further event that:

 

(a)the Executive’s employment with the Corporation is subsequently or
contemporaneously terminated by the Corporation without just cause within twelve
months of the date of a Change of Control; or

 

(b)the Executive elects in a written notice to the Corporation within twelve
months of the date of a Change in Control, to terminate the Executive’s
employment effective as at the date of the said written notice;

 

then the Corporation agrees to pay to the Executive a settlement payment in
accordance with the terms set out in Section 7.3.

 

Article 6

Confidential Information, Trade Secrets and Non-solicitation

 

6.1Confidentiality

 

The Executive, during the term of this Agreement, will have access to and become
acquainted with various trade secrets and confidential information of the
Company, including but not limited to trade lists, customer lists, agreements,
procedures, bargaining techniques, processes and compilations of information,
records and specifications which are owned by the Corporation and which are
regularly used in the operation of the business of the Corporation. The
Executive shall not disclose any of the aforesaid trade secrets or confidential
information directly or indirectly, or use them in any way, either during the
term of this Agreement or at any time thereafter, except as required in the
course of his employment. All files, records, documents, agreements, trade
lists, customer lists, and similar items relating to the business of the
Corporation, whether prepared by the Executive or otherwise coming into his
possession, shall remain the exclusive property of the Corporation and shall not
be employed for purposes other than promoting the Corporation’s services and
products under any circumstances whatsoever without the prior written consent of
the Corporation. This obligation continues for as long as the Confidential
Information remains confidential and is not publicly disclosed and in the public
domain.

 

The Executive acknowledges and agrees that upon the termination of this
Agreement by either party or upon demand, the Executive will return or supply to
the Corporation all confidential information in his possession and any analysis
or derivative work relating to the confidential information. The Executive
agrees that he shall not retain any copies of the confidential information.

 

6.2Non-solicitation

 

The Executive agrees that during the course of this agreement neither he nor any
employee or agent of the Executive shall:

 



6

 

 

(a)solicit, entice or attempt to solicit or entice, either directly or
indirectly, any customer or prospective customer of the Corporation to become a
customer of any business or enterprise which competes with the Corporation; or

 

(b)solicit, entice, hire or attempt to solicit, entice or hire, either directly
or indirectly, any employee of the Corporation to become employed by or
connected with any business or enterprise which competes with the Corporation.

 

6.3Non-competition

 

The Executive agrees that during the course of this agreement neither he nor any
employee or agent of the Executive shall be engaged, either directly or
indirectly, in any business competitive with the business activities of the
Corporation or its affiliates including the offering of geophysical data
acquisition, processing or interpretation services or the provision of equipment
or products designed for the acquisition, processing and/or interpretation of
geophysicial data (the “Business”); or render advice or services to, or
otherwise assist, any other person, association, or entity who is engaged,
directly or indirectly, in any business competitive with the Business.

 

The Corporation acknowledges that the Executive has individual interests which
include _____________. Those interests will not be regarded as competitive under
the terms of this Agreement.

 

Article 7

Termination

 

7.1Termination

 

This Agreement shall continue and remain in full force until terminated by
either the Corporation or the Executive in accordance with the provisions
outlined below.

 

7.2Termination by Executive

 

The Executive may resign, other than as a result of Constructive Dismissal from
the Executive’s employment, and terminate this Agreement by providing four (4)
weeks’ notice in writing to the Corporation. Upon receipt of such notice, the
Corporation, in its sole discretion, may, by notice in writing, specify an
earlier termination date, however, regardless of the termination date the
Executive shall be paid the outstanding Compensation equal to four (4) weeks’
notice and four

(4) weeks average variable pay.

 

7.3Termination by Corporation without Cause

 

In the event the employment of the Executive and this Agreement is terminated by
the Corporation without cause, or by the Executive for Constructive Dismissal or
for any other reason other than Cause, the Corporation shall pay to the
Executive, without a duty to mitigate:

 

(a)a lump sum equivalent to 6 months of his Compensation, less applicable
statutory deductions,

 



7

 

 

(b)in addition to 7.3(a), the Executive shall be entitled to a lump sum payment
equivalent to an additional 1 month of Compensation to a maximum of 18 months
notice for each completed year of employment with the Corporation beginning with
the anniversary of the Executive’s first day of employment with the Corporation;

 

(c)in addition to 7.3(a) and 7.3 (b), the Executive shall be entitled to a lump
sum payment in lieu of variable pay for service in the partial year preceding
termination, pro-rated based on the partial year to the termination date, less
applicable statutory deductions.

 

The Executive acknowledges and agrees that full payment by the Corporation of
the amounts above shall be in full and final settlement of any and all claims,
demands, actions and suits whatsoever which the Executive has or may have
against the Corporation, its Affiliates and any of their directors, officers,
employees and their successors and assigns, including without limitation, claims
for notice pursuant to applicable statutory and common law. The Executive
further agrees that he will sign a release in favour of the Corporation.

 

7.4Termination Upon Sale of Business

 

The Corporation may terminate this Agreement, upon payment to the Executive in
accordance with the same terms as on termination without Cause, if any of the
following events occur:

 

(a)the Corporation sells substantially all of its assets to a single purchaser
or to a group of associated purchasers or the majority of the membership of the
Corporation elects to sell the Corporation to a single purchaser, or to a group
of associated purchasers. In the latter event, the Employee agrees to be bound
by the decision of the majority of the members to sell the Company and shall be
obligated to transfer any membership interest owned by the Employee to the new
purchasers in exchange for the consideration received for the membership
interest as part of the sale of the Corporation;

 

(b)the Corporation elects to terminate its business or liquidate its assets;

 

(c)there is a merger or consolidation of the Corporation in a transaction in
which the Corporation’s members receive less than fifty percent (50%) of the
outstanding voting interest of the new or continuing Corporation.

 

7.5Termination by Corporation with Cause

 

Notwithstanding anything contained in this Agreement, the Corporation may
terminate this Agreement and the Executive’s employment for cause. “Cause” shall
mean:

 

(a)The wilful and continued failure of the Executive to substantially perform
his obligations under this Agreement, after a demand for substantial performance
has been delivered to him and he has been provided with not less than 30 days to
improve his performance, or

 



8

 

 

(b)The Executive wilfully engaging in conduct materially and demonstrably
injurious to the property or business of the Corporation.

 

In the case of termination for Cause, the Corporation shall have no further
obligation to the Executive except for payment of all amounts due and owing up
to the date of termination.

 

The Corporation’s right to terminate the Executive’s employment for cause shall
be in addition to any other right the Corporation may have for a breach by the
Executive of the terms of this Agreement, including a right to injunctive relief
or specific performance, as well as other legal or equitable remedies to which
the Corporation may be entitled.

 

7.6Termination on Death or Disability

 

The employment of the Executive and this Agreement shall terminate upon the
death of the Executive, without liability to the Corporation beyond amounts due
and owing through the date of death, provided that nothing hereunder shall
disentitle the Executive’s estate or beneficiaries to any entitlements that
would properly arise as a result of the death of the Executive under the terms
of any applicable benefits plan upon the happening of the death of the
Executive.

 

In the event that the Executive shall suffer a permanent disability, the
Corporation may terminate this Agreement and the Executive's employment without
liability by providing at least 30 days' prior written Notice to the Executive
that the Corporation recognizes that the performance of this Agreement has been
frustrated by the permanent disability, provided that nothing hereunder shall
disentitle the Executive from any entitlements that would properly arise as a
result of the disability of the Executive under the terms of any applicable
benefits plan upon the happening of the disability of the Executive.

 

7.7Payment

 

Any statutorily required payments due to the Executive shall be payable as per
the applicable legislation. All other payments due to the Executive shall be
payable as prescribed within this Agreement or within 5 business days of the
termination of the Executive’s employment.

 

7.8Return of Corporation’s Property

 

On the termination of the Executive’s employment or on request of the
Corporation, the Executive shall immediately deliver to the Corporation all
property and information in his possession or under his control belonging to the
Corporation in good condition, ordinary wear and tear and damage by any cause
beyond the reasonable control of the Executive excepted.

 



9

 

 

Article 8

Notice Provisions

 

8.1Address for Service

 

Except as otherwise expressly provided herein, all notice shall be in writing
and either delivered personally, or sent by email or facsimile and addressed as
follows:

 

(a)to the Corporation at:

 

    Address: 0525 King Street Anchorage
Alaska, 99516             Attention: Jeff Hastings     Telephone: 907 229 0150  
  Facsimile: 907 346 3505

  

(b)to the Executive at:

 

    Address:     Attention:     Telephone:     Facsimile:

 

8.2Change of Address

 

Any address referred to in Article 9, Section 9.1 may be changed by notice given
in accordance with the provisions of this Article.

 

Article 9

General

 

9.1Entire Agreement

 

This Agreement constitutes the entire agreement between the parties pertaining
to the employment of the Executive by the Corporation and supersedes all prior
agreements, negotiations, discussions and understandings, written or oral,
between the parties. There are no representations, warranties, conditions, other
agreements or acknowledgements, whether direct or collateral, express or
implied, that form part of or affect this Agreement, or which induced any party
to enter into this Agreement or on which reliance is placed by any party, except
as specifically set forth in this Agreement.

 

9.2Amendment

 

This Agreement may be amended or supplemented only by a written agreement signed
by each party.

 



10

 

 

9.3Waiver of Rights

 

Any waiver of, or consent to depart from, the requirements of any provision of
this Agreement shall be effective only if it is in writing and signed by the
party giving it, and only in the specific instance and for the specific purpose
for which it has been given. No failure on the part of any party to exercise,
and no delay in exercising, any right under this Agreement shall operate as a
waiver of such right. No single or partial exercise of any such right shall
preclude any other or further exercise of such right or the exercise of any
other right.

 

9.4Further Assurances

 

Each party shall do such acts and shall execute such further documents,
conveyances, deeds, assignments, transfers and the like, and will cause the
doing of such acts and will cause the execution of such further documents as are
within its power as any other party may in writing at any time and from time to
time reasonably request be done and or executed, in order to give full effect to
the provisions of this Agreement.

 

9.5Number and Gender

 

In this Agreement, words in the singular include the plural and vice-versa and
words in one gender include all genders.

 

9.6Laws

 

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Alaska. The Corporation and the Executive agree that if there is
any dispute between them with respect of the rights of either party under this
Agreement, such dispute will be submitted to adjudication before the Courts of
the Third Judicial District, Anchorage, Alaska and the Corporation and the
Executive attorn to the jurisdiction of the Courts of the State of Alaska.

 

9.7Successors and Assigns

 

This Agreement shall not be assignable by either party unless the written
consent of the other party has been obtained, provided, however, that the
Corporation may assign this Agreement to any entity to which the Corporation
transfers all or substantially all of its assets.

 

9.8Enurement

 

This Agreement shall enure to the benefit and be binding upon the parties
hereto, their respective heirs, executors, administrators, successors and
permitted assigns.

 

9.9Severability

 

In the event that any provision or any part of any provision hereof is deemed to
be invalid by reason of the operation of any law or by reason of the
interpretation placed thereon by a court, this Agreement shall be construed as
not containing such provision or part of such provision and the invalidity of
such provision or such part shall not affect the validity of any other provision
or the remainder of such provision hereof. All other provisions hereof which are
otherwise lawful and valid shall remain in full force of effect.

 



11

 

 

9.10Opportunity to Seek Advice

 

The Executive understands that by executing this Agreement, he accepts and
agrees to be bound by its terms and conditions. The Executive acknowledges that
he is signing this Agreement freely and voluntarily having had an opportunity to
review, understand and seek legal and other advice as to the meaning of the
above provisions. The Executive acknowledges that the Corporation has not given
the Executive any legal and tax advice relating to this Agreement.

 

IN WITNESS WHEREOF the parties have executed this Agreement.

 

 

  SOUTH AMERICAN EXPLORATION LLC   By:   /s/ Jeff Hastings     Full Name:   Jeff
Hastings     Title: Executive Director     /s/ Darin Silvernagle Witness Full
Name, Witness   Darin Silvernagle         July 3, 2011       Date      

 



12

 